Citation Nr: 0318403	
Decision Date: 07/31/03    Archive Date: 08/05/03	

DOCKET NO.  01-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for PTSD and assigned a 70 percent evaluation.  The veteran, 
who had active service from May 1966 to May 1969, expressed 
disagreement with the initial evaluation assigned and 
appealed that decision to the BVA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Symptomatology associated with the veteran's PTSD is 
productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist  claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  More specifically, the veteran was notified of the 
schedular criteria he needed to satisfy in order to warrant a 
higher evaluation for his PTSD.  In addition, a letter to the 
veteran dated in March 2002 in connection with a claim for a 
total evaluation based on individual unemployability due to 
his service-connected PTSD, the only service-connected 
disability, and a substantially similar claim to the 
veteran's claim for a 100 percent evaluation for PTSD, 
specifically informed the veteran of the provisions of the 
VCAA, including the division responsibilities between the 
veteran and the VA in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements have been substantially satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the RO obtained private and VA medical 
records identified by the veteran in support of his claim.  
In addition, the veteran has been afforded two VA 
examinations in order to assess the severity of his PTSD.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  

The Board would also note that any deficiencies in the notice 
and assistance requirements of the VCAA would essentially 
constitute harmless error in this case, because as indicated 
above, this decision represents a complete grant of the 
benefit sought on appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Accordingly, the 
case is ready for appellate review.  

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  He maintains, in essence, that 
the symptomatology associated with his PTSD warrants a 
100 percent evaluation.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing its 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

A rating decision dated in July 2001 granted service 
connection for post-traumatic stress disorder.  The veteran 
was assigned a 70 percent evaluation for that disability.  
The next higher 100 percent evaluation is warranted for PTSD 
when the disorder is productive of total occupational and 
social impairment due to such symptoms as:  Gross impairment 
and thought processes for communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, American Psychiatric Association (DSM-IV).  
That manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DMS-IV.  

A GAF score ranging from 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., a few friends, conflicts with 
peers or co-workers).  A GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score ranging from 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed, avoids friends, 
neglects family, and is unable to work; child frequently 
beats up other children, is defiant at home, and is failing 
at school).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating by 
reference the VA's adoption of DMS-IV for rating purposes).  

With this guidance in mind, the Board is of the opinion that 
the evidence creates a question as to which of two disability 
evaluations most nearly approximates the veteran's overall 
disability picture.  On the one hand, the Board readily 
acknowledges that the VA examinations and treatment records 
do not appear to reflect that the veteran has the specified 
symptoms listed under Diagnostic Code 9411 for a 100 percent 
evaluation.  Those records do not show the veteran has gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
is a persistent danger of hurting himself or others, that his 
intermittently unable to perform activities of daily living 
or that he has any disorientation to reality, such as time, 
place or names.  However, those symptoms are listed as 
examples of symptomatology which would warrant a 100 percent 
evaluation because they are thought to be symptomatology that 
produces total occupational and social impairment.  

On the other hand, the June 2001 VA examination concluded 
that the veteran had a GAF score of 45 which was described as 
serious symptoms or serious impairment in social, 
occupational or school functioning.  It was the examiner's 
opinion that the veteran's GAF was much lower prior to the 
recent treatment.  In addition, following the May 2002 VA 
examination, the examiner assigned a GAF score of 41 to 45.  
More importantly, the examiner indicated that the real 
question was whether or not the veteran would be unemployable 
from a psychiatric perspective.  The examiner acknowledged 
that the veteran was physically unable to return to work, but 
"even if he were physically capable of returning to any type 
of work, I would not believe that [the veteran] could 
function in a competitive work environment and would 
certainly not recommend that he attempt to do so."  

So while the veteran may not meet the specific criteria 
listed as examples of symptoms for a 100 percent evaluation, 
the assignment of a GAF between 40 and 45, along with the 
demonstrated clinical findings in the Board's judgment, 
indicates that the veteran is more severely disabled than 
represented by the currently assigned evaluation.  When the 
opinion of the examiner who performed the May 2002 
examination is considered, in the Board's opinion, the record 
clearly creates a question as to which of two disability 
evaluations more nearly approximates the veteran's overall 
disability picture.  Resolving any reasonable doubt as to 
that issue in the veteran's favor, the Board finds that a 
100 percent evaluation is warranted for the veteran's PTSD 
from the initial grant of service connection.  




ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 100 percent evaluation for PTSD is 
granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

